The defendant was convicted at Fall Term, 1872, and prayed an appeal, which was granted upon condition, that he enter into bond in the sum of $100 with surety. Nothing further appears until December, 1874, when he files a bond with surety for $250, reciting that he had been convicted at Fall Term, 1874, and appealed, c.
The Attorney General moves in this Court, to dismiss the case, upon the ground that the appeal was not prosecuted in apt time. The motion is allowed.
When an appeal is taken, it is to the next term of the Supreme Court; and if not prosecuted by the default of the appellant, the appeal is lost; and if without the default of the appellant, his remedy is by application in apt time, for a writ of Certiorari, or for leave to docket the case.
Judgment here against the surety upon the bond, for costs.
PER CURIAM.                                    Appeal dismissed. *Page 181